


110 HR 7002 IH: MOVEMENT Act of

U.S. House of Representatives
2008-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7002
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2008
			Ms. Richardson
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committees on
			 Ways and Means and
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To direct the Secretary of Transportation to establish
		  and collect a national container fee and to use amounts collected from the fee
		  to make grants for infrastructure projects at United States seaports and in
		  surrounding areas to improve the movement of goods, enhance transportation
		  security, and mitigate environmental damage caused by the movement of
		  goods.
	
	
		1.Short titleThis Act may be cited as the
			 Making Opportunities Via Efficient and
			 More Effective National Transportation Act of 2008 or the
			 MOVEMENT Act of
			 2008.
		2.FindingsCongress finds the following:
			(1)The movement of goods is a form of
			 interstate commerce.
			(2)Waterborne
			 containerized shipments of imported products valued at approximately $2
			 trillion entered the United States last year.
			(3)The number of waterborne containerized
			 shipments of cargo into and out of the United States is expected to increase by
			 more than 350 percent by 2020.
			(4)In 2006, world
			 waterborne container traffic was estimated at 417 million twenty-foot
			 equivalent units (loaded and empty), 10 percent more than the 378 million
			 twenty-foot equivalent units transported in 2005.
			(5)From 1995 to 2006,
			 world waterborne container traffic more than tripled in volume from 137 million
			 twenty-foot equivalent units to 417 million twenty-foot equivalent units,
			 growing at an average annual rate of approximately 11 percent.
			(6)The number of waterborne containerized
			 shipments of imported products into the United States increased by 33 percent
			 between fiscal years 2000 and 2006, from 23.5 million shipments to 31.3 million
			 shipments.
			(7)In 2007, the 10
			 most productive containerized seaports in the United States, when measured in
			 terms of tonnage processed, handled 88 percent of all United States waterborne
			 container trade.
			(8)The California Air Resources Board, in its
			 2006 Emission Reduction Plan for Ports and Goods Movement, calculated that in
			 California alone there are 2,400 premature heart-related deaths related to port
			 and goods movement pollution, 62,000 cases of asthma symptoms, and more than 1
			 million respiratory-related school absences every year.
			3.DefinitionsIn this Act, the following definitions
			 apply:
			(1)Beneficial cargo
			 ownerThe term
			 beneficial cargo owner means the importer of record, who
			 physically takes possession of cargo at a destination and does not act as a
			 third party in the movement of such goods.
			(2)Cargo
			 containerThe term cargo container means a
			 twenty-foot equivalent unit or a forty-foot equivalent unit.
			(3)Covered
			 seaportThe term
			 covered seaport means a seaport that has been designated as a
			 port of entry by the Commissioner of U.S. Customs and Border Protection.
			(4)Eligible
			 environmental projectThe
			 term eligible environmental project means a project that
			 mitigates environmental damage to air, water, and soil caused by the movement
			 of goods.
			(5)Eligible goods
			 movement improvement projectThe term eligible goods movement
			 improvement project means a project eligible for assistance under title
			 23, United States Code, that has as its primary purpose improving the movement
			 of cargo containers in interstate commerce.
			(6)Eligible
			 homeland security projectThe term eligible homeland
			 security infrastructure project means a project eligible for assistance
			 under section 70107 of title 46, United States Code.
			(7)Eligible
			 projectThe term
			 eligible project means any eligible goods movement improvement
			 project, eligible homeland security project, or eligible environmental
			 project.
			(8)Forty-foot
			 equivalent unitThe term forty-foot equivalent
			 unit means a shipping container that measures approximately 39.5 feet
			 by 7.8 feet by 7.10 feet.
			(9)Interstate
			 commerceThe term “interstate
			 commerce” means commerce between any place in a State and any place outside of
			 that State, or within any possession of the United States (not including the
			 Canal Zone) or the District of Columbia, and commerce between places within the
			 same State but through any place outside of that State.
			(10)National Goods
			 Movement Improvement AccountThe term National Goods
			 Movement Improvement Account means the separate account established by
			 section 5.
			(11)National Goods
			 Movement Improvement Grant ProgramThe term National Goods Movement
			 Improvement Grant Program means the grant program authorized by section
			 6.
			(12)SecretaryThe
			 term Secretary means the Secretary of Transportation.
			(13)StateThe term State means any of
			 the 50 States, the District of Columbia, American Samoa, Guam, the Northern
			 Mariana Islands, Puerto Rico, the Virgin Islands, and any other territory or
			 possession of the United States.
			(14)State
			 transportation departmentThe term State transportation
			 department has the meaning such term has under section 101 of title 23,
			 United States Code.
			(15)Twenty-foot
			 equivalent unitThe term twenty-foot equivalent
			 unit means a shipping container that measures approximately 20 feet by
			 8 feet by 8 feet.
			(16)United
			 StatesThe term United
			 States means the 50 States, the District of Columbia, American Samoa,
			 Guam, the Northern Mariana Islands, Puerto Rico, the Virgin Islands, and any
			 other territory or possession of the United States.
			4.Fee
			 structure
			(a)EstablishmentNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall issue regulations to establish a national container fee to be collected
			 on each cargo container that is imported into the United States or exported out
			 of the United States in commerce at a covered seaport.
			(b)AmountThe
			 amount of the fee to be collected on a cargo container under subsection (a)
			 shall be—
				(1)$25 for a
			 twenty-foot equivalent unit; and
				(2)$50 for a forty-foot equivalent
			 unit.
				(c)PaymentThe beneficial cargo owner of merchandise
			 in a cargo container subject to the fee to be collected under subsection (a)
			 shall be responsible for payment of the fee. If there is more than one
			 beneficial cargo owner with respect to merchandise in a cargo container subject
			 to the fee to be collected under subsection (a), each beneficial cargo owner
			 shall be responsible for payment of an equal portion of the fee.
			(d)CollectionThe Secretary, in cooperation with the
			 Commissioner of U.S. Customs and Border Protection, shall provide for
			 collection of the fee under subsection (a).
			(e)Container
			 formNot later than 90 days after the date of enactment of this
			 Act, the Secretary, in cooperation with the Commissioner of U.S. Customs and
			 Border Protection, shall provide for modification of shippers export
			 declaration and entry summary forms to include a listing of the number of cargo
			 containers being used by each beneficial cargo owner per shipment.
			(f)DepositAmounts received at covered seaports by the
			 United States as a result of the fee to be collected under subsection (a) shall
			 be deposited into the National Goods Movement Improvement Account established
			 under section 5 on a quarterly basis.
			(g)Adjustments of
			 fees
				(1)In
			 generalAfter the last day of the 5-year period beginning on the
			 date of enactment of this Act, the Secretary may increase or decrease the
			 amount of the fee to be collected under subsection (a) based on infrastructure
			 funding needs identified under the National Goods Movement Improvement Grant
			 Program authorized by section 6.
				(2)Congressional
			 notificationThe Secretary shall provide written notice to
			 Congress of any proposed increase or decrease of the fee at least 30 days
			 before the increase or decrease takes effect.
				(3)LimitationParagraph
			 (1) shall not be construed to authorize the Secretary to eliminate the
			 fee.
				(h)Termination of
			 feeThe fee established pursuant to subsection (a) shall not
			 apply after September 30, 2018.
			5.Account
			(a)EstablishmentThere is established in the Treasury a
			 separate account to be known as the National Goods Movement Improvement
			 Account.
			(b)ContentsThe
			 account shall consist of amounts deposited into the account under this
			 Act.
			(c)UseAmounts
			 in the account shall be available to the Secretary, as provided in
			 appropriations Acts, for making expenditures before October 1, 2019, to meet
			 the obligations of the United States entered into under this Act.
			6.Grant
			 Program
			(a)General
			 authorityThe Secretary shall
			 carry out a program, to be known as the National Goods Movement
			 Improvement Grant Program, to provide funding in accordance with the
			 requirements of this section for eligible projects using amounts appropriated
			 out of the National Goods Movement Improvement Account.
			(b)Administrative
			 expensesThe Secretary may
			 set aside not to exceed one percent of the aggregate amount appropriated out of
			 the National Goods Movement Improvement Account for a fiscal year to pay the
			 administrative costs of the Secretary in carrying out this Act.
			(c)Apportionment of
			 funds
				(1)In
			 generalOn October 1 of a fiscal year, after setting aside funds
			 under subsection (b), the Secretary shall apportion 50 percent of the remaining
			 funds appropriated out of the National Goods Movement Improvement Account for
			 the fiscal year among the States in the form of grants in the ratio
			 that—
					(A)the amount of fees
			 collected under section 4 during the preceding fiscal year that are
			 attributable to a covered seaport located in the State; bears to
					(B)the aggregate
			 amount of fees collected under section 4 during the preceding fiscal
			 year.
					(2)Availability of
			 amounts to State transportation departmentsAmounts apportioned
			 to a State under this subsection shall be made available its State
			 transportation department. Such amounts may not be transferred to any other
			 entity.
				(3)Eligible
			 projectsA State transportation department may obligate funds
			 apportioned to the State under this subsection only for eligible projects that
			 have been approved by the Secretary in accordance with such procedures as the
			 Secretary may require.
				(4)Allocations of
			 apportioned fundsOf the amounts apportioned to a State under
			 this subsection for a fiscal year—
					(A)80 percent shall
			 be available only for eligible goods movement improvement projects;
					(B)10 percent shall be available only for
			 eligible homeland security projects; and
					(C)10 percent shall be available only for
			 eligible environmental projects.
					(d)Discretionary
			 grants
				(1)In
			 generalAfter setting aside funds under subsection (b) and making
			 apportionments under subsection (c), the remaining funds appropriated out of
			 the National Goods Movement Improvement Account for a fiscal year shall be
			 available to the Secretary for making discretionary grants for eligible
			 projects under this subsection.
				(2)Eligible
			 recipientsA State
			 transportation department, owner or operator of a covered seaport, or owner or
			 operator of a railroad shall be eligible to receive a grant under this
			 subsection. A grant received under this subsection may not be transferred to
			 any other entity.
				(3)ApplicationsA State transportation department, owner or
			 operator of a covered seaport, or owner or operator of a railroad seeking a
			 grant under this subsection shall submit to the Secretary an application that
			 is in such form and contains such information as the Secretary may
			 require.
				(4)Allocation of
			 grant awardsOf the amounts
			 awarded in grants under this subsection for a fiscal year—
					(A)80 percent shall
			 be available only for eligible goods movement improvement projects;
					(B)10 percent shall
			 be available only for eligible homeland security projects; and
					(C)10 percent shall
			 be available only for eligible environmental projects.
					(e)Project
			 selection guidelines
				(1)In
			 generalNot later than 180
			 days after the date of enactment of this Act, the Secretary shall establish
			 guidelines for the selection of projects for grant funding under subsections
			 (c) and (d).
				(2)Availability of
			 guidelinesThe Secretary shall make the guidelines established
			 under this subsection available to State departments of transportation, owners
			 and operators of covered seaports, and owners and operators of
			 railroads.
				(3)Minimum
			 requirementsIn establishing the guidelines under this
			 subsection, the Secretary shall ensure that the sponsor of an eligible project
			 receiving grant funding under this Act can demonstrate—
					(A)a financial need for the use of Federal
			 funding for the project; and
					(B)a clear and
			 definable purpose for the project, including how the project will promote one
			 or more of the goals of—
						(i)improved highway,
			 rail, and port goods movement;
						(ii)greater security;
			 and
						(iii)support for
			 projects that mitigate environmental damage caused by the movement of
			 goods.
						(4)Projects
			 accomplishing multiple goalsIn establishing the guidelines under
			 this subsection, the Secretary shall encourage the selection of projects that
			 accomplish multiple goals described in paragraph (3)(B).
				(5)Planning
			 requirementsIn establishing
			 the guidelines under this subsection, the Secretary shall ensure that eligible
			 goods movement improvement projects are selected in accordance with applicable
			 metropolitan and statewide planning processes, including sections 134 and 135
			 of title 23, United States Code.
				(f)Location of
			 projects
				(1)Projects carried
			 out using apportioned fundsA project carried out using amounts
			 apportioned to a State under subsection (c) shall be physically located, in
			 whole or in part, on the site of a covered seaport located in the State or
			 within a 40-mile radius of such a site.
				(2)Projects carried
			 out using discretionary grants
					(A)Projects at or
			 near a covered seaportThe Secretary shall ensure that an amount
			 equal to at least 90 percent of the funds awarded in discretionary grants under
			 subsection (d) is used to carry out projects that are physically located, in
			 whole or in part, on the site of a covered seaport or within a 40-mile radius
			 of such a site.
					(B)Other
			 projectsThe Secretary shall
			 ensure that any project receiving funds awarded in discretionary grants under
			 subsection (d) that is not physically located, in whole or in part, on the site
			 of a covered seaport or within a 40-mile radius of such a site—
						(i)is
			 part of a goods movement chain that originates at a covered seaport;
						(ii)is
			 designed to accomplish multiple goals described in subsection (e)(3)(B);
			 and
						(iii)is physically located, in whole or in part,
			 within a 100-mile radius of a covered seaport.
						(C)Annual
			 reportThe Secretary shall provide to Congress, on an annual
			 basis, a report containing a description of the projects selected under
			 subparagraph (B) in the preceding fiscal year and the reasons for selection of
			 the projects.
					7.Administrative
			 provisions
			(a)Date available
			 for obligationAuthorizations
			 from the National Goods Movement Improvement Account shall be available for
			 obligation on the date of their apportionment or allocation or on October 1 of
			 the fiscal year for which they are authorized, whichever occurs first.
			(b)Period of
			 availabilityFunds apportioned or allocated to a State department
			 of transportation, owner or operator of a covered seaport, or owner or operator
			 of a railroad for a project shall remain available for obligation for such
			 purpose for a period of 2 years after the last day of the fiscal year for which
			 the funds are authorized. Any funds so apportioned or allocated that remain
			 unobligated at the end of such period shall be distributed by the Secretary in
			 discretionary grants under section 6(d) in the subsequent fiscal year.
			(c)Grants as
			 contractual obligationsA grant for a project under this Act that
			 is approved by the Secretary is a contractual obligation of the Government to
			 pay the Federal share of the cost of the project.
			(d)Construction
			 standardsA project to be
			 carried out with assistance under this Act that is for a highway that is on a
			 Federal-aid system (as such terms are defined in section 101 of title 23,
			 United States Code) shall be constructed to the same standards that would apply
			 if such project was being carried out with assistance under chapter 1 of title
			 23, United States Code.
			(e)Prevailing
			 rate of wageSection 113 of
			 title 23, United States Code, shall apply to a project being carried out with
			 assistance provided under this Act in the same manner and to the same extent as
			 such section would apply if such project was being carried out with assistance
			 provided under chapter 1 of such title.
			(f)Federal
			 share
				(1)In
			 generalThe Federal share of the cost of a project for which a
			 grant is made under this Act shall be 75 percent.
				(2)Non-Federal
			 shareThe non-Federal share of the cost of a project for which a
			 grant is made under this Act may not be provided from Federal funds made
			 available under any other law (including funds from the Highway Trust
			 Fund).
				(g)ProhibitionNo
			 funds made available under this section may be used by grant recipients to
			 conduct a study related to a future project.
			8.Reporting
			 requirement
			(a)Report to
			 CongressNot later than
			 December 31, 2010, and annually thereafter during the term of the National
			 Goods Movement Improvement Grant Program (in this section referred to as the
			 program), the Secretary shall submit to Congress a report on the
			 results of the program.
			(b)ContentsThe
			 report to be submitted under subsection (a) shall include, at a minimum—
				(1)a description of the impact that the
			 program has had on enhancing the efficiency of goods movement across the United
			 States, enhancing the security of the movement of goods, and supporting
			 programs that mitigate the environmental damage caused by the movement of
			 goods;
				(2)a list identifying each project selected
			 for funding under the program during the prior fiscal year and the amount of
			 funding provided under this Act for the project;
				(3)a
			 description of the impact, if any, that the program has had on the cost of
			 imported consumer goods in the United States;
				(4)an assessment of
			 the current condition of the National Goods Movement Improvement
			 Account;
				(5)an
			 assessment of the level of efficiency with which the Secretary distributes
			 amounts from the National Goods Movement Improvement Account to projects
			 nationwide;
				(6)recommendations
			 regarding the potential for expansion or other changes to the program,
			 including adjustments to the fee collected under section 4 to ensure that the
			 fee is producing sufficient funding for the program; and
				(7)recommendations
			 regarding whether the program should be reauthorized by Congress and, if so,
			 whether the fee collected under section 4 should be increased or decreased to
			 support infrastructure spending.
				(c)ConsultationIn
			 developing the report to be submitted under subsection (a), the Secretary shall
			 consult with the Secretary of Commerce, the Secretary of Homeland Security, and
			 the Administrator of the Environmental Protection Agency.
			9.Authorization of
			 appropriationsThere are
			 authorized to be appropriated out of the National Goods Movement Improvement
			 Account to carry out this Act for each of fiscal years 2009 through 2019 such
			 sums as were deposited in the Account during the preceding fiscal year.
		10.Sunset
			 provisionThe authority of the
			 Secretary to make grants under this Act shall continue in effect until October
			 1, 2019.
		
